Citation Nr: 1141969	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  06-07 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral calf disability to include as secondary to service connected bilateral pes planus.

2.  Whether the reduction in the rating for bilateral pes planus from 30 percent to 10 percent was proper.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from June 1976 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina, which, in pertinent part, denied the Veteran's claim for service connection for bilateral calf pain.

This matter also arises from a March 2006 rating decision which, in pertinent part, denied the Veteran's claim of entitlement to a TDIU; and a June 2006 rating decision which implemented a proposed reduction in the disability rating for pes planus from 30 percent to 10 percent.

In February 2010, the Board denied the Veteran's claim for a TDIU and determined that the rating reduction for bilateral pes planus was proper.  The claim for service connection for a bilateral calf condition was remanded for further development.  

The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, VA's Office of General Counsel and the Veteran's representative filed a Joint Motion for Remand.  In a March 2011 Order, the Court vacated the Board's February 2010 decision and remanded the case to the Board.

In February 2010, the Board remanded the issue of service connection for a bilateral calf disability, to include as secondary to service connected bilateral pes planus, for additional development.  This issue is now returned to the Board for appellate consideration. 

During the pendency of this appeal, the Veteran submitted additional evidence in support of his claims.  This evidence was submitted following the issuance of the most recent May 2007 and February 2011 Supplemental Statements of the Case.  In August 2011, he waived RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2011).

The issues of entitlement to service connection for a bilateral calf disability to include as secondary to service connected bilateral pes planus, and of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  In May 2002, the RO granted a 30 percent disability rating for the Veteran's service-connected pes planus, effective October 22, 1998.

2.  The evidence at the time of the RO's June 2006 rating reduction did not show sustained improvement in the pes planus disability. 


CONCLUSION OF LAW

The criteria for restoration of a 30 percent disability rating for bilateral pes planus are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the veteran in substantiating his appeal with regard to the rating reduction.  

Bilateral Pes Planus

Pursuant to 38 C.F.R. § 3.344(a)-(c), if a rating has been in effect for more than 5 years, rating agencies will handle changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a), (c).  In such cases, it is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id.

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a), (c). 

The reduction in the rating for pes planus to 10 percent was made effective on September 1, 2006.  The 30 percent disability rating had been in effect for five years or more.  Therefore, compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) is required. 

In considering the propriety of a reduction, the evidence available to VA at the time the reduction was effectuated must be considered, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran's statements describing the symptoms of his service-connected pes planus are deemed competent.  38 C.F.R. § 3.159(a)(2) (2011).  

The Veteran's service-connected bilateral pes planus has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276 which provides the rating criteria for acquired flatfoot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent disability rating is warranted for moderate bilateral or unilateral symptoms with weight bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent disability rating is warranted if the bilateral disorder is severe with objective evidence of marked deformity (pronation, abduction, et cetera), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A maximum 50 percent disability rating is warranted if the disorder is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276. 

A VA examination report dated in May 2002 shows that the Veteran reported persistent pain in the arches of his feet.  He also described constant pain which would radiate from the arches up into posterior legs.  The examiner indicated that he exhibited a fairly marked degree of bilateral pes planus with mild tenderness in the arches, bilaterally.  

Weight-bearing accentuated the pes planus and malalignment of the Achilles tendon also became apparent on weight-bearing.  There was also a five degree mid-foot malalignment that was correctable by manipulation.  The diagnosis was bilateral pes planus.

A May 2002 rating decision increased the rating for pes planus from 10 to 30 percent, effective October 22, 1998.

A VA examination report dated in April 2005 shows that the Veteran's claims file was not reviewed in conjunction with conducting the examination of the Veteran.  The Veteran described increased daily pain in the arches of his feet, with the severity when ambulating estimated as a 9.5 on a scale of 10.  

Physical examination revealed identical findings as the prior examination.  There was a moderate degree of bilateral pes planus without tenderness in the arches.  The degree of pes planus was accentuated by weight bearing.  A malalignment of the Achilles tendon could be corrected through manipulation.   The diagnosis was bilateral pes planus with bunions.

The May 2005 rating decision continued the 30 percent rating for bilateral pes planus.

A VA examination report dated in February 2006 shows that the Veteran's claims file had not been reviewed in conjunction with conducting the examination of the Veteran.  The Veteran reported continued constant pain that could not be alleviated even with non-weight bearing.  He also described experiencing swelling and fatigue.  He added that he could only walk approximately 15 feet without having to stop because of the pain.  Excessive walking would result in flare-ups.  He indicated that he had tried inserts and special shoes, but that they had been unsuccessful.  

Physical examination revealed that his feet appeared quite normal, except for some hypertrophy noted of the first metatarsophalangeal joints on the feet, bilaterally.  There was tenderness over the first metatarsophalangeal joints.  He described pain on motion, but did not like to have his feet moved.  The diagnosis was degenerative joint disease of the first metatarsophalangeal joints, bilaterally, with pes planus. 

In a March 2006 rating decision the RO proposed the rating reduction based on findings on the 2005 and 2006 VA examinations, and carried out the proposed reduction in the June 2006 rating decision.

The rating reduction was problematic, because the April 2005 examination actually served as the basis for the May 2005 decision to continue the 30 percent rating.  The rating reduction was thus based on the findings on a single examination in February 2006.  Ratings for diseases subject to temporary or episodic improvement, will not be reduced on the basis of a single examination, except where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(b).  

While pes planus is not listed among the examples of such diseases in 38 C.F.R. § 3.344(a), the list is not exhaustive.  It does seem that pes planus could be subject to episodic improvement, and examiners have noted that the Veteran's disability was subject to periodic flare-ups.  In this case, all of the evidence did not show sustained improvement.  Many of the findings on the 2006 examination were the same as those reported on the examination in 2005.  In addition, Tom Wroth, M.D., submitted a statement in April 2006, noting the Veteran's reports that he could not walk more than 15 feet before his symptoms became severe and noting that his symptoms had been present since service.  

Accordingly, the Board finds that the evidence of record did not show material or sustained improvement in the bilateral pes planus disability.  See 38 C.F.R. § 3.344.  Therefore, the reduction of the schedular disability rating from 30 percent to 10 percent for bilateral pes planus, effective September 1, 2006, was not proper based on the evidence, which shows no material improvement over time to warrant a reduction. 


ORDER

Reduction of the disability rating for bilateral pes planus, was not proper; restoration of a 30 percent disability rating is granted.


REMAND

In its February 2010 remand the Board directed that the Veteran should be afforded a VA examination to obtain an opinion as to whether it was at least as likely as not that there was a current disability of the calves that began in service; was secondary to, or aggravated by, the service connected pes planus; or was otherwise the result of a disease or injury in service.  The examiner was instructed to review the claims file and to take into account the Veteran's reports, including those of calve pain since service.

The Board referenced an October 1995 VA treatment note which had reflected that the Veteran reported achiness in his calves since service.  Ongoing calf pain had also been described in a January 1998 private opinion in which it was noted that there had been reports of calf pain since service.  A Dr. Wroth had opined that the Veteran had calf pain that was related to his service-connected bilateral pes planus.  

The Board had also considered an April 2005 VA podiatry report and a May 2006 private treatment record which had suggested that the Veteran's calve pain might be related to a non-service-connected back disability.  

The Veteran was afforded the VA examination in May 2010.  In the rationale for the opinion, the examiner concluded that a review of the claims file and VA records did not indicate a condition was present in the Veteran's calves prior to May 1990.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service symptoms and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  

While the Veteran's reported history was noted in the introduction of the May 2010 VA examination report, in rendering the opinion, the VA examiner did not address the Veteran's competent statements as to the onset and continuity of symptoms.  Rather, the examiner relied upon the absence of any corroborating evidence.  As such, this opinion is inadequate, and a remand for an additional VA examination by an examiner that has not previously examiner the Veteran is necessary prior to deciding this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). As such, the Board has no discretion and must remand the claims. 

The issue of entitlement to a TDIU, is inextricably intertwined with the claim for service connection, and must be held in abeyance pending the outcome of the above-noted development.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to ascertain whether he has a current bilateral calve disability related to service, to include as secondary to the service-connected bilateral pes planus.  

The examination should, if possible, be conducted by an examiner who has not previously examined the Veteran.  The entire claims file, to include his service treatment records, along with a copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran. 

The examiner should note that the claims file, to include the service and private treatment records was reviewed.  

A discussion of the Veteran's documented medical history and assertions must be included.  

All tests or studies deemed necessary by the examiner should be accomplished, and all clinical findings should be reported in detail. 

The examiner is directed to clearly identify all disorders of the right and left calves.  For each such disorder identified, the examiner must render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not such calf disorder found on examination was incurred in or aggravated by service.

The examiner should opine as to whether it is at least as likely as not that any current right or left calf disability was either (a) caused or (b) aggravated (permanently worsened) by a service-connected disability (pes planus).

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by reasons for the opinion.

For VA purposes, a "current" calf disability is one that was identified at any time since the Veteran's claim for service connection in January 2005.

The examiner should also provide an opinion as to whether the pes planus alone, or the pes planus and calf disability together, would prevent the Veteran from obtaining or maintaining employment for which his education and occupational experience would qualify him.  The examiner should also provide reasons for this opinion.

2.  Thereafter, review the Veteran's claims file and take such additional development action deemed proper with respect to the claim for a TDIU, including submission of the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extra-schedular consideration, if appropriate.

3.  If the benefits sought on appeal remains denied, issue a supplemental statement of the case. Return the case to the Board if otherwise in order.

The Veteran need take no action until so informed.  He has the right to submit additional evidence and argument on the matters remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


